Opinion by
Hurt, J.
N. B. — Upon another question presented iu this case the views of each of the judges are expressed in separate opinions. There being evidence of malpractice by the attending physicians, Judges Will-son and White hold that, under the provisions of Arts. 547-548, Penal Code, if it appears that there has been any gross neglect or manifestly improper treatment of the party injured by the physicians nurse or attendants, it is not homicide in Mm who inflicts the *314first injury. That the code changes and does not follow the common law upon this subject. Hurt, J., contra.